MEMORANDUM **
Luis Ramirez Herrera appeals from the district court’s decision that it would not have imposed a materially different sentence, following a stipulated remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Herrera’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. We have provided the appellant an opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s decision.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.